Citation Nr: 1030765	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota


THE ISSUE

Whether an overpayment calculated in the amount of $3,517.00 of 
compensation benefits paid to the appellant for a dependent 
spouse was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the RO in Sioux 
Falls, South Dakota, which reduced the appellant's compensation 
award, creating the overpayment in question.  The RO issued a 
March 2007 decision granting partial relief, awarding an 
effective date of reduction for the dependent spouse on July 1, 
1998.  

The appellant requested a personal hearing before a Member of the 
Board at the RO in his August 2006 substantive appeal.  The 
appellant withdrew the request in a September 2007 submission.  
The Board may proceed.  38 C.F.R. § 20.704(d).

The appellant's representative raised the issue of waiver 
of the overpayment discussed below in a March 2006 
statement.  The appellant's arguments in his various 
statements in the course of this claim also protest that 
the overpayment is due to the fault of VA, which is a 
waiver argument.  The issue of entitlement to a waiver of 
an overpayment of $3,517.00 due to reduction of 
compensation benefits for a dependent spouse has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant was in receipt of additional compensation 
benefits for a dependent spouse when he and his first wife were 
divorced on June 1, 1998.

2.  The appellant did not notify the Veterans Benefits 
Administration of his divorce until November 2005.

3.  In February 2006, the RO reduced the appellant's compensation 
benefits effective July 1, 1998.  

4.  The overpayment of $3,517.00 was not the result of VA 
administrative error.


CONCLUSION OF LAW

An overpayment calculated in the amount of $3,517.00 of 
compensation benefits paid to the appellant for a dependent 
spouse was properly created.  38 U.S.C.A. §§ 1115, 5103, 5103A, 
5107, 5112, 5124 (West 2002); 38 C.F.R. §§ 3.100, 3.102, 3.159, 
3.204, 3.206, 3.213, 3.217 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The appellant was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
in connection with his current appeal.  However, the Board finds 
that the relevant evidence is uncontested and the law, and not 
the evidence, is dispositive in this case.  See Mason v. 
Principi, 16 Vet. App. 129 (2002) (VCAA not applicable to 
nonservice-connected pension claims in which the law and not the 
evidence was dispositive); see also Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.)

In addition, the appellant and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and the duty to assist has prejudiced him in 
the adjudication of his appeal.  See Mlechick v. Mansfield, 503 
F.3d 1340 (2007).  As noted, this case essentially involves the 
application of the law through the undisputed facts and evidence 
in this case.  Therefore, the Board finds that the VA's duty to 
notify and duty to assist under the facts and circumstances of 
this case have been satisfied and will proceed to the merits of 
the appellant's appeal.

After reviewing the evidence of record, the Board finds that the 
overpayment calculated in the amount of $3,517.00 was properly 
created.  

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 
(2009).  An overpayment may arise from virtually any benefits 
program administered pursuant to VA law, including pension, 
compensation, dependency and indemnity compensation (DIC), 
education educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a) (2009).  VA 
laws and regulations pertaining to the effective date of a 
reduction or discontinuance of an award provide that the 
effective date for the reduction of compensation by reason of 
divorce of a dependent of a payee shall be the last day of the 
month in which such divorce occurs.  38 U.S.C.A. § 5112(b)(2) 
(West 2002); 38 C.F.R. § 3.501(d)(2) (2009).

The appellant was awarded service connection for post traumatic 
stress disorder (PTSD) in a May 1997 rating decision that 
resulted in a combined disability rating of 30 percent.  The 
appellant was informed that he could have an increased rating for 
dependents in the May 1997 notice letter of that rating decision.  
The appellant submitted a VA Form 21-686c, which identified his 
current wife and children.  The appellant checked that he was 
separated from his wife on the form.  The RO awarded an increased 
rating based in part on the appellant's wife in June 1997.  The 
notice letter sent to the appellant informed him to contact VA 
immediately if there was a change in the status of his 
dependents.  The next contact from the appellant in the claims 
file is dated May 2003.

The RO became aware that the number of the appellant's dependents 
had changed in August 2005, the next time the appellant completed 
a Declaration of Dependents.  The RO proposed a reduction in 
December 2005 based on the change in the number of dependents.  
The RO issued a February 2006 decision implementing the 
reduction.  The Debt Management Center issued a March 2006 
decision creating an overpayment of $3,552.00, reducing the 
compensation payments for a dependent spouse beginning on June 1, 
1998, the date of the final divorce decree.  Later, a March 2007 
decision granted the appellant partial relief, assigning the 
reduction effective July 1, 1998, the first day of the month 
after the divorce became final.  The overpayment was reduced by 
$35.00, resulting in a remaining overpayment of $3,517.00.  

The appellant was divorced from his wife, effective June 1, 1998.  
The appellant claims to have notified VA of the divorce at the 
time.  His primary contention is that the error is on VA's side 
and that he should not be responsible for this error.  

The issue of the validity of a debt is a threshold determination 
that must be made prior to a decision on a request for waiver of 
the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 
436-37 (1991).  If the debt were the result solely of 
administrative error, the effective date of the reduction of 
benefits would be the date of the last payment based on this 
error; consequently, there would be no overpayment charged to the 
veteran for the portion of the overpayment attributable to 
administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 
C.F.R. §§ 3.500(b) (2009).

Where an erroneous award is based on an act of commission or 
omission by a payee or with the payee's knowledge, the effective 
date of the discontinuance of the erroneous payment is the date 
the award became erroneous, but not earlier than the date 
entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 
(1997).  Thus, a finding of administrative error requires not 
only error on the part of VA, but that the beneficiary be unaware 
that the payments are erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 
C.F.R. § 3.500(b).

Statements from a veteran are generally satisfactory and accepted 
as proof of change in dependency status.  38 C.F.R. §§ 3.204, 
3.213 (2009).  The statement must be made to an individual who 
meets certain requirements.  See 38 C.F.R. § 3.217(b) (2009).  
Those requirements include that the individual is authorized to 
receive the information or statement under 38 C.F.R. § 3.100; 
verifies certain identifying data about the beneficiary; and 
informs the provider of the information or statement that it will 
be used for the purpose of calculating benefit amounts.  

The appellant's April 2006 Notice of Disagreement relates that 
the appellant was receiving treatment at the VA Medical Center 
for issues surrounding his divorce and thought that VBA was aware 
of this issue.  Similarly, his August 2006 Form 9 indicates that 
he told his doctor at a VA hospital that he had been divorced.  
He also stated that he told people at the Sioux Falls office that 
he was divorced shortly after the divorce was final in June 1998.  
The appellant contends that no one ever told him that he had to 
notify the RO in writing that he had been divorced.  He claims 
that he was unaware that the Sioux Falls office and the 
Department of Veterans Affairs were separate entities.  

The Board regrets the appellant's frustration, however, none of 
his arguments are sufficient to grant the relief sought.  The 
staff of the VA hospital are not authorized pursuant to 38 C.F.R. 
§ 3.100 to receive that information as that authorization extends 
to employees of the Veterans Benefit Administration, while the 
hospital staff are within the jurisdiction of the Veterans Health 
Administration.  The Board notes that the appellant's claims file 
reflects that the divorce was ongoing in 1996 and 1997, at the 
time of the grant of service connection for PTSD.  The RO could 
not have reduced the award even though aware of ongoing divorce 
proceedings.  The notice of final divorce is necessary.  
Additionally, there is no contact from the appellant recorded in 
the claims file that he notified them of the divorce.  There is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992) (with respect to procedures at the Board); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption to procedures at the RO).  The appellant's assertions 
alone that he notified the RO of his divorce are not sufficient 
to rebut the presumption.  Furthermore, the VA Form 21-686c asked 
that the appellant notify VA of any change in status of 
dependents, providing a return address and a toll free phone 
number to enable that notice.  Since the claims file reflects 
that the appellant was involved in divorce proceedings at the 
time that he received the 21-686c, the Board finds that a 
reasonable person would have understood that provision of notice 
of a final divorce to the RO was required.  Thus, the Board 
cannot accept the appellant's statements that he was unaware that 
he needed to contact the RO concerning his divorce.  Given that 
the authorized personnel to receive dependents' eligibility 
information excludes employees of the VHA, the presumption of 
regularity and the notice contained in the June 1997 Form 21-
686c, the Board finds that the overpayment of $3,517.00 was 
properly created.  

The Board has considered the evidence of record and accepted all 
of the appellant's statements as true.  There are no contested 
facts in the outcome of this case.  As such, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The overpayment calculated in the amount of $3,517.00 of 
compensation benefits paid to the appellant for a dependent 
spouse was properly created; the appeal is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


